Citation Nr: 1016442	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of healed C5 fracture with traumatic arthritis 
prior to January 30, 1987.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of healed C5 fracture with traumatic arthritis 
prior to June 9, 1998.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of healed C5 fracture with traumatic arthritis 
since June 9, 1998.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from December 1967 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006, August 2006, and September 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

Following the Board's May 2006 decision to assign an earlier 
effective date of February 14, 1974, for the grant of service 
connection for residuals of healed C5 fracture with traumatic 
arthritis, the May 2006 rating decision implemented the 
earlier effective date, and continued a noncompensable rating 
for the period prior to January 30, 1987, a 10 percent rating 
prior to June 9, 1998, and a 20 percent rating from June 9, 
1998.  The August 2006 rating decision continued the 20 
percent rating from June 9, 1998.  The September 2008 rating 
decision determined that the Veteran was not entitled to a 
separate rating for arthritis, and while the Veteran did not 
specifically file a notice of disagreement with this 
determination, since this issue is found to be part of the 
overall claim for increased rating, entitlement to a separate 
rating for arthritis or any other appropriate disability 
remains an appropriate subject for current appellate 
consideration.  

In April 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002 & Supp. 2009).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The attorney for the Veteran has asserted that the record is 
not sufficient to adequately rate the Veteran's cervical 
spine disability since the effective date of the grant of 
service connection of February 14, 1974.  She further argues 
that since that date, the record does not permit an 
appropriate assessment of some of the symptoms of his 
disability, such as neurological symptomatology, the 
possibility of a separate rating for the Veteran's arthritis, 
and how these and his other symptoms affected his ability to 
obtain and maintain gainful employment.  Therefore, the Board 
finds that VA should afford the Veteran a VA examination that 
must include a retrospective medical opinion addressing the 
nature and severity of all of the symptoms of the Veteran's 
cervical spine disorder since February 14, 1974, including 
neurological symptoms, his arthritis, and how these and his 
other symptoms affected his ability to obtain and maintain 
gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 
(2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) 
(holding that the duty to assist may include development of 
medical evidence for the relevant time period).  

In addition, at the Veteran's hearing before the Board in 
April 2007, the Veteran testified that he had filed previous 
claims for Social Security Administration (SSA) disability 
benefits over the years, and the record does not contain any 
records or documents from SSA.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  38 C.F.R. § 3.159(c)(2) (2009).  
Therefore, the RO/AMC must obtain all available records 
relating to the appellant's claims for Social Security 
disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records 
related to the Veteran's claims for SSA 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

2.  Thereafter, schedule the Veteran 
for appropriate VA examination(s).  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner(s) in conjunction with 
the examination(s).  Any indicated 
studies, including x-rays, should be 
accomplished.  With respect to the 
entire period since February 14, 1974, 
the examiner(s) should respond to the 
following:

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected residuals of healed 
C5 fracture with traumatic arthritis to 
include any scars, muscle, orthopedic, 
neurological residuals, etc.

a.  The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify all of the 
muscle groups involved.

b.  The examiner(s) should state 
whether there are any orthopedic 
residuals associated with the Veteran's 
service-connected disability and 
identify any joints involved (i.e., 
shoulders and/or cervical spine).  The 
examiner should report range of motion 
of the cervical spine and the shoulders 
in degrees.

c.  The examiner(s) should also 
describe in detail the Veteran's scars, 
to include a discussion of whether the 
scar(s) is painful on examination, and 
whether it results in any limitation of 
function or disfigurement.  The size 
(width and length) of the scar(s) 
should be measured.

d.  The examiner(s) should state 
whether there are any neurological 
residuals associated with the Veteran's 
service-connected disability and 
identify any nerves involved.  If so, 
the examiner(s) should specifically 
discuss the extent, if any, of 
paralysis of the nerves involved  

e.  The examiner(s) should state how 
the Veteran's symptoms of his service-
connected disability have affected his 
ability to obtain and maintain gainful 
employment.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.

4.  Finally, readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran and his representative 
an appropriate amount of time to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

